Name: Commission Regulation (EEC) No 1900/93 of 14 July 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 7. 93 Official Journal of the European Communities No L 172/ 19 COMMISSION REGULATION (EEC) No 1900/93 of 14 July 1993 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 764/93 (*), as last amended by Regulation (EEC) No 1849/93 (6), HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 15 July 1993 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1993 . For the Commission Rene STEICHEN Member of the Commission (3) OJ No L 80, 24. 3 . 1987, p. 20 . (4) OJ No L 75, 21 . 3 . 1991 , p . 29 . (s) OJ No L 79, 1 . 4. 1993 , p . 6 .(') OJ No L 166, 25. 6 . 1976, p . 1 . (2) OJ No L 154, 25. 6 . 1993, p. 5 . (6) OJ No L 168, 10 . 7. 1993, p. 37. No L 172/20 Official Journal of the European Communities 15 . 7 . 93 ANNEX to the Commission Regulation of 14 July 1993 fixing the import levies on rice and broken rice (ECU/ tonnej Levies (*) CN code Arrangement in Regulation (EEC) No 3877/86 0 ACP Bangladesh emem Third countries (except ACP) 0 1006 10 21  154,73 316,66 1006 10 23  169,20 345,61 1006 10 25  169,20 345,61 1006 10 27 259,21 169,20 345,61 1006 10 92  154,73 316,66 1006 10 94  169,20 345,61 1006 10 96  169,20 345,61 1006 10 98 259,21 169,20 345,61 1006 20 11  194,31 395,82 1006 20 13  212,40 432,01 1006 20 15  212,40 432,01 1006 20 17 324,01 212,40 432,01 1006 20 92  194,31 395,82 1006 20 94  212,40 432,01 1006 20 96  212,40 432,01 1006 20 98 324,01 212,40 432,01 1006 30 21  240,32 504,49 1006 30 23  311,31 646,40 1006 30 25  311,31 646,40 1006 30 27 484,80 311,31 646,40 1006 30 42  240,32 504,49 1006 30 44  311,31 646,40 1006 30 46  311,31 646,40 1006 30 48 484,80 311,31 646,40 1006 30 61  256,29 537,29 1006 30 63  334,12 692,94 1006 30 65  334,12 692,94 1006 30 67 519,71 334,12 692,94 1006 30 92  256,29 537,29 1006 30 94  334,12 692,94 1006 30 96  334,12 692,94 1006 30 98 519,71 334,12 692,94 1006 40 00  78,73 163,46 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90 , the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (') The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice, not including broken rice (CN code 1 006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . Is) The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86 . (6) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/ 127/EEC.